[Cite as Kirkpatrick v. Kirkpatrick, 2021-Ohio-4260.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

 TERRI KIRKPATRICK,                                     CASE NO. 2020-T-0078

                  Plaintiff-Appellee,
                                                        Civil Appeal from the
         -v-                                            Court of Common Pleas,
                                                        Domestic Relations Division
 ALAN KIRKPATRICK,

                  Defendant-Appellant.                  Trial Court No. 2018 DR 00280



                                               OPINION

                                      Decided: December 6, 2021
                                         Judgment: Affirmed


 Michael A. Scala, 244 Seneca Avenue, N.E., P.O. Box 4306, Warren, OH 44482 (For
 Plaintiff-Appellee).

 Jane Timonere, Timonere Law Offices, LLC, 4 Lawyers Row, Jefferson, OH 44047 (For
 Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Alan Kirkpatrick, appeals from the judgment of the

Trumbull County Court of Common Pleas, Domestic Relations Division, distributing

property and awarding spousal support in the parties’ divorce proceedings. For the

following reasons, we affirm the decision of the lower court.

        {¶2}     On September 20, 2018, plaintiff-appellee, Terri Kirkpatrick, filed a

Complaint for Divorce. Alan filed an Answer on October 4, 2018.

        {¶3}     A Magistrate’s Order was issued on November 20, 2018, ordering, inter alia,
that Alan pay Terri’s car payment, the house payment, and temporary spousal support in

the amount of $400 per month and that Terri shall continue to have access to funds in the

health savings account to pay for her prescription medications. The award of temporary

spousal support was modified in a March 8, 2019 Magistrate’s Order to $750 per month.

       {¶4}   On July 20-23, 2020, the divorce was tried before the judge. The following

testimony and evidence were presented:

       {¶5}   Alan and Terri were married in 1990 and have five grown children. Alan

works as a mechanic and earned approximately $93,000 in the preceding year. Terri had

held some jobs during the course of their marriage but had not been recently employed.

Alan testified that he was presently living in the marital home and Terri had moved out,

with the two separating in August of 2018. According to Alan, he had not made court

ordered house payments for about nine months and the house was presently in

foreclosure. $142,350.39 was owed on the house through October 1, 2019, which was

close to its market value. There was also a lien on the house in Terri’s name for

$7,927.31.

       {¶6}   Alan testified that Terri had refinanced a Chevrolet HHR that he drove

during the marriage without his knowledge and withdrawn $1,446.31 from his Seven

Seventeen Credit Union account in 2017 without his authorization. Alan stated that Terri

had converted retirement funds in his GE 401(k) to a lump sum and also took out loans

against his current First Energy 401(k) and had forged his name in doing so. He testified

that unauthorized withdrawals totaling $11,612 were made from his Fidelity/First Energy

account in 2018 and that changes were made to the contact information on that account

at various times in 2018 to Terri’s information. According to Alan, Terri admitted to taking


                                             2

Case No. 2020-T-0078
out the loans from the First Energy account.

      {¶7}   Alan testified that Terri took money totaling $6,233.59 from his Health

Savings Account (HSA) in 2019 and placed it into her personal checking account rather

than using it for medical expenses. Pursuant to Alan, Terri had limited medical bills given

his health insurance coverage. He further testified that student loans were taken out in

his name in an amount totaling $124,386, he had not applied for these loans, and he

believed Terri took them and kept the funds while he had been enrolled in courses that

were reimbursed by his employer. He opined that he should not have to pay spousal

support given the amount of debt and his belief that Terri is capable of working.

      {¶8}   Terri testified that she managed the finances in the home until August 2018

and they fell behind in their home mortgage from 2015 to 2018 due to her medical bills.

She admitted that she made some withdrawals from Alan’s 401(k) without his permission

during their marriage to cover medical expenses. She testified that she signed his name

to documents wherein she made withdrawals from a Fidelity 401(k). She made some

withdrawals from the health savings account in 2019 beyond the amount of $300 per

month authorized by the court. She also sold Alan’s guns to pay attorney’s fees during

the divorce proceedings. She denied withdrawing any funds from Alan’s GE pension or

taking out any student loans in Alan’s name.

      {¶9}   Terri testified that she had begun receiving Supplemental Security Income

(SSI) in the amount of $125.70 per month and did not have any other income apart from

that and spousal support. She is entitled to receive $755 in SSI but it is reduced by the

amount of support received. Terri testified regarding various physical and mental health

problems she experiences which led to the finding of disability by the Social Security


                                            3

Case No. 2020-T-0078
Administration. She used to do secretarial work but the last time she had worked, apart

from wreath-making she did at home, was in 2013.

       {¶10} Terri testified regarding financial difficulties she experienced after her

separation from Alan, including owing back utilities, having a judgment of $4,000 for back

rent, facing repossession on her 2015 Cruze, and living with a male individual with whom

she variously described as being in a relationship with and as a roommate who aids in

paying bills. She testified that she needs about $2,200 to $2,500 per month to meet her

expenses.

       {¶11} The trial court issued a Judgment Entry on September 15, 2020, granting

the parties a divorce on the grounds of incompatibility.       The court found that Terri

“intentionally dissipated, destroyed and concealed funds from the First Energy savings

plan (401k) without consent of Defendant” and that he did not learn of the withdrawals

until the divorce was filed. It found that Terri also intentionally dissipated health savings

account funds and removed property from the residence, which she admitted to under

oath. It found that she fraudulently encumbered Alan with student loan debt. Finally, the

court found that through her “marital misconduct of finances, [Terri] caused the asset of

real property to be lost,” obtained a lien on the parties’ Chevrolet HHR, and caused the

lien amount to be increased on their Chevrolet Cruze. The court determined that medical

bills in excess of $5,000 per year per person were “nonexistent” under the health

insurance plan that covered Terri’s medical expenses.

       {¶12} The court noted that Terri was on SSI, which totaled $10,500 per year and

which benefit would decrease upon receipt of spousal support and that Alan earns up to

$93,000 per year. It found Terri had minimal ability to work and had numerous health


                                             4

Case No. 2020-T-0078
problems. It found that Terri “now exists on approximately $750.00 a month in spousal

support and approximately $125.00 per month from SSI” which “is absolutely not sufficient

to reside on her own” and that this, in part, was responsible for her “cohabitation” living

arrangement, which it did not deem a deterrent to an award of spousal support. It

determined that an award of spousal support was warranted but found that in “determining

the duration and amount [the court] is also cognizant of the financial misconduct

committed by the Plaintiff that has left Defendant in what can only be classified as financial

ruin” and ordered Alan to pay $1,600 per month until Terri reaches the age of 62.

       {¶13} As to the distribution of property, it awarded the marital residence to Alan,

also requiring him to be responsible for the mortgage and lien, finding the residence to

have a negative $29,000 in value. It awarded the Cruze to Terri and required her to pay

the debt of $12,000. Alan was awarded the HHR and ordered to pay the balance of

$3,700. It ordered that Terri “shall be responsible for all of the student loan debt taken in

the name of the Defendant as he received no benefit from the same” and “shall hold the

Defendant harmless on these debts.”

       {¶14} Alan timely appeals and raises the following assignments of error:

       {¶15} “[1.] The trial court abused its discretion and failed to equitably divide the

parties’ marital property and debt in accordance with the dictates of Ohio Revised Code

§3105.171.

       {¶16} “[2.] The trial court abused its discretion and granted the Plaintiff-Appellee

spousal support which was neither appropriate nor reasonable under the requirements

and factors found in Ohio Revised Code §3105.18.”

       {¶17} Alan jointly discusses his first and second assignments of error as he


                                              5

Case No. 2020-T-0078
alleges the abuse of discretion in the first assignment of error led to the error in the second

assignment. In his first assignment of error, Alan argues that the parties’ marital property

and debt were not divided equitably by the trial court. He emphasizes that Terri’s financial

misconduct created a burden of $310,700 in debt yet he was still ordered to pay the

mortgage on the home and other marital debt.            Further, in relation to the second

assignment, he argues that the award of spousal support was improper given that Terri’s

misconduct led to Alan shouldering a financial burden.

       {¶18} “A potentially equal division is to be the starting point in determining

an equitable distribution of property.” (Citation omitted.) Speece v. Speece, 2021-Ohio-

170, 167 N.E.3d 1, ¶ 20 (11th Dist.); Cherry v. Cherry, 66 Ohio St.2d 348, 421 N.E.2d

1293 (1981), paragraph one of the syllabus. However, “equality of distribution, while a

goal in many situations, must yield to concerns for equity.” Longo v. Longo, 11th Dist.

Geauga No. 2004-G-2556, 2005-Ohio-2069, ¶ 111. In a divorce, “[t]he trial court’s role in

dividing the property is to evaluate all relevant facts and arrive at an equitable division.”

(Citation omitted.) Forcier v. Forcier, 11th Dist. Geauga No. 2019-G-0192, 2019-Ohio-

5052, ¶ 27. “The equitable division of marital property necessarily implies the

equitable division of marital debt.” Longo at ¶ 109, citing R.C. 3105.171(F)(2). A trial

court’s division of property in a divorce is reviewed under an abuse of discretion standard.

Forcier at ¶ 27.

       {¶19} R.C. 3105.171(E)(4) provides: “If a spouse has engaged in financial

misconduct, including, but not limited to, the dissipation, destruction, concealment,

nondisclosure, or fraudulent disposition of assets, the court may compensate the

offended spouse with a distributive award or with a greater award of marital property.” As


                                              6

Case No. 2020-T-0078
with the distribution of property in general, “[a] trial court enjoys broad discretion in

deciding whether or not to compensate one spouse for the financial misconduct of the

other.” Sedivy v. Sedivy, 11th Dist. Geauga Nos. 2006-G-2687 and 2006-G-2702, 2007-

Ohio-2313, ¶ 89. Furthermore, an award of spousal support is also evaluated under an

abuse of discretion standard. Davis v. Davis, 11th Dist. Geauga No. 2011-G-3018, 2013-

Ohio-211, ¶ 87.

         {¶20} Alan first argues that the distribution of property was inequitable as he was

burdened with $310,700 in debt and Terri was left with limited liability from the marriage.

         {¶21} As an initial matter, we note that a large portion of the aforementioned debt

relates to the student loans, the amount of which the trial court determined was $122,388.

The court required that Terri be responsible for such debt and hold Alan harmless. Thus,

it cannot be construed that this portion of the debt was placed upon Alan. While he

contends that the order to hold him harmless could not have been genuinely believed to

have a practical effect since Terri was not capable of paying it, this argument would apply

equally to any debt that Terri could have been ordered to pay. Speculation about her

inability to pay the debt does not alter the fact that she was held solely liable for it by the

court.

         {¶22} As to the other large portion of debt, the mortgage and lien owed on the

house, the court found that, when it was offset against the equity, the marital residence

had a negative $29,000 value. This resulted in $29,000 of debt being distributed to Alan.

In relation to the vehicles, Terri was left with debt of $12,000 on her vehicle and Alan with

$3,900 on his vehicle. There is no question that, overall, when removing the student loan

obligation, Alan was left responsible for more debt than Terri, although, in typical


                                              7

Case No. 2020-T-0078
circumstances and when taking into account all of the factors, it was not such a great

burden that we would find an abuse of discretion as to equity.

      {¶23} We recognize, however, that the lower court found, in no uncertain terms,

that Terri had committed significant financial misconduct, which resulted in negative

equity on various property and in the loss of funds in the HSA and retirement accounts

as well as the loss of personal property in an amount in excess of $25,000. We do not

disagree with Alan’s proposition that he deserved to be granted a monetary award or

distribution to account for Terri’s financial misconduct. It is evident, however, that the

lower court did take action to compensate Alan for such misconduct.             The court

considered the impact of the financial misconduct on Alan when determining “the duration

and amount” of spousal support awarded and emphasized the amount was based on, in

part, this misconduct.

      {¶24} It has been held that a court can consider financial misconduct in fashioning

its award of spousal support, particularly since R.C. 3105.18(C), setting forth the factors

to be considered in awarding spousal support, is written broadly and allows the court to

consider “[a]ny other factor that the court expressly finds to be relevant and equitable.”

Lojek v. Lojek, 4th Dist. Washington No. 10CA8, 2010-Ohio-5156, ¶ 47-48 (the trial court

did not abuse its discretion in considering financial misconduct, in conjunction with other

factors, when it “decided how much spousal support to award”); Kennedy v. Kennedy, 7th

Dist. Columbiana No. 2002 CO 09, 2003-Ohio-495, ¶ 38 (a party’s financial misconduct

during a marriage can be considered as a reason to “raise or lower support,” although not

deny it entirely); Bostik v. Bostik, 2d Dist. Champaign No. 2013-CA-32, 2014-Ohio-736, ¶

17. We observe that this court, in Longo, 2005-Ohio-2069, noted that a finding that a


                                            8

Case No. 2020-T-0078
party engaged in financial misconduct could not divest a trial court from its power to award

spousal support. Id. at ¶ 102-105. We find this distinguishable from the present matter

in that the court there addressed whether financial misconduct precludes an award of

attorney’s fees and did not consider the issue of whether the court could decrease, not

eliminate, spousal support. Since the trial court accounted for the financial misconduct in

awarding spousal support, Alan’s contentions that he was left with an unfair and

inequitable burden from the property division and support award do not persuade this

court that an abuse of discretion occurred in the property division and support award in

relation to Terri’s financial misconduct. It has been held that a trial court did not abuse its

discretion in distributing property without considering the parties’ income disparity where

it considered the disparity in other areas, including in the award of spousal support.

Mavity v. Mavity, 12th Dist. Butler Nos. CA2000-12-244 and CA2000-12-247, 2002 WL

205422, *6 (Feb. 11, 2002).

       {¶25} Further, as this court has noted when considering the validity of a spousal

support award, “[w]hile this court may have reached a different conclusion had we been

asked to decide the matter in place of the trial court, our function upon review is merely

to measure the lower court’s adherence to the standards of fairness, not substitute our

judgment for that of the trier of fact.” Earnest v. Earnest, 151 Ohio App.3d 682, 2003-

Ohio-704, 785 N.E.2d 766, ¶ 33 (11th Dist.).

       {¶26} Alan contends that the trial court did not properly weigh and consider the

spousal support factors under R.C. 3105.18(C), arguing that the factors such as the

parties’ standard of living, retirement benefits, and ability to earn income were impacted

by Terri’s financial misconduct.       The lower court addressed each factor in R.C.


                                              9

Case No. 2020-T-0078
3105.18(C), including the income of the parties, their earning abilities, their ages and

physical and mental conditions, their retirement benefits, the duration of the marriage, the

standard of living, their education, their assets and liabilities, the time and expense of

acquiring education or job experience, tax consequences, and any other factors that were

relevant or equitable. The court’s findings as to the factors were supported by the record,

as it accurately stated the limited income Terri had and the facts clearly showed her health

problems and disability. The court repeatedly referenced the impact of the finances in

relation to spousal support, stating that the retirement funds had been dissipated by Terri

and emphasizing the negative equity in assets she caused. Nonetheless, the court

fashioned the duration and amount of the award while specifically taking into account the

financial misconduct, which balanced Terri’s need for an income with the impact of her

actions on Alan. The support awarded to Terri, $1,600 a month, for a total of $19,200 per

year, until the age of 62, would be less than a quarter of his net income from the prior

year. She is placed at a level of income far below what he will make after completing his

spousal support payments. As noted above, this would compensate for more than the

value of the extra debt for the house and the missing value of property, retirement assets,

and the health savings account.

        {¶27} Alan also takes issue with the award of spousal support as it would be offset,

in part, by Terri’s loss of SSI. He emphasizes that the order for him to pay $1,600 a month

results in her losing $875 in SSI1 and would result in a net benefit to her of only $725 per

month. This argument, however, takes into account only the impact of this payment on



1. There is some lack of clarity as to the exact amount of SSI to which Terri is entitled, as she testified the
amount was $755 but she also testified to receiving $125.70 while receiving $750 in temporary spousal
support. Nonetheless, the amount to which she is entitled is not dispositive of this issue.
                                                      10

Case No. 2020-T-0078
Alan. If the court were to determine that he should not face a spousal support obligation

because he should not be forced to make payments that could otherwise be made by

Social Security, this would absolve him of the obligation to support his wife of thirty years

who spent much of that time as a mother and homemaker and transfer the burden to the

government. He cites no authority for such a proposition to be advanced under the law.

There is no method of allowing Terri to receive both $875 in SSI payments and the $725

net benefit he references. We do not find this amounts to an abuse of discretion since

this is simply how support awards and SSI payments interact under the law. See 42

U.S.C. § 1382a; also Oatley v. Oatley, 57 Ohio App.2d 226, 228, 387 N.E.2d 245 (6th

Dist.1977) (“The supplemental security income payments are intended to supplement

other income [including support], not substitute for it. The amount of supplemental

security income received is modified as the amount of the recipient's other income

changes, not vice versa.”).

       {¶28} Finally, Alan emphasizes the court’s consideration of Terri’s cohabitation

with another man in order to pay her bills and the court’s apparent sympathy for Terri with

this situation as evidence that it failed to consider the negative impacts of the property

distribution and spousal support on him. However, the trial court considered the issue of

cohabitation to address whether it may prevent an award of spousal support.

Furthermore, the court ordered that Alan’s support obligation to Terri would terminate

“immediately upon * * * her cohabitation with a person in a marital relationship” and that

it would “review said spousal support in not less than nine (9) months, upon proper motion

* * *.” The fact that it expressed an opinion that Terri’s financial situation was troublesome

and that she could not pay bills living on her own merely recognizes factors that the court


                                             11

Case No. 2020-T-0078
was fully entitled to consider in weighing all of the circumstances in reaching the

disposition of the necessary matters in this case.

       {¶29} The first and second assignments of error are without merit.

       {¶30} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas, Domestic Relations Division, is affirmed. Costs to be taxed against

appellant.


CYNTHIA WESTCOTT RICE, J., concurs,

MARY JANE TRAPP, P.J., concurs in judgment only in part and dissents in part with a
Concurring/Dissenting Opinion.



                       ____________________________________




MARY JANE TRAPP, P.J., concurs in judgment only in part and dissents in part with a
Concurring/Dissenting Opinion.

       {¶31} I concur with the majority’s conclusion that the trial court did not abuse its

discretion in its division of the parties’ marital property and debt pursuant to R.C.

3105.171, but I respectfully dissent as to the trial court’s award of spousal support.

       {¶32} The trial court in this case was faced with the difficult task of dividing the

encumbered marital assets of a long-term marriage, allocating a substantial load of debt

incurred by Ms. Kirkpatrick, who repeatedly engaged in what we euphemistically call

“financial misconduct,” and determining an amount of spousal support that balances Ms.

Kirkpatrick’s need for support, which she has, and Mr. Kirkpatrick’s ability to pay that

support, which is stressed.

                                            12

Case No. 2020-T-0078
      {¶33} Ohio is an “equitable division” of property state. See R.C. 3105.171(B)

(“[T]he court shall divide the marital and separate property equitably between the

spouses, in accordance with this section”). While the division of marital property is a

separate statutory exercise from the consideration of spousal support, it is not totally

compartmentalized, nor is the trial court required to make a support decision in a vacuum.

Equitable considerations are also a part of the calculus when determining the amount of

a spousal support award or whether to make a spousal support award at all.

                              Division of Marital Property

      {¶34} I agree with the majority’s conclusion that the trial court did not abuse its

discretion in its division of the parties’ marital property and debt pursuant to R.C.

3105.171. The trial court awarded Mr. Kirkpatrick a greater award of the marital property

as a result of Ms. Kirkpatrick’s financial misconduct, which R.C. 3105.171(E)(4)

authorizes. As this court has recognized, “[w]hen a finding of financial misconduct has

been made and there is no separate property, the proper remedy is * * * to compensate

the offended spouse with a greater award of marital property.” Dilley v. Dilley, 11th Dist.

Geauga No. 2010-G-2957, 2011-Ohio-2093, ¶ 35.

      {¶35} Two of these assets, i.e., the marital residence and the 2010 Chevrolet

HHR, were encumbered by significant debt associated with Ms. Kirkpatrick’s financial

misconduct. However, this does not necessarily mean that the division was inequitable.

Generally, when an asset is awarded to one of the spouses in a division of marital

property, a debt obligation that encumbers the asset follows the property award. Morgan

v. Morgan, 2d Dist. Montgomery No. 23371, 2010-Ohio-1685, ¶ 14. Thus, as between




                                            13

Case No. 2020-T-0078
the parties to a divorce action, the debt becomes an obligation of the party who is awarded

the asset, to the extent that the debt is secured by the asset. Id.

       {¶36} In addition, it would not have been reasonable for the trial court to award

these assets to Mr. Kirkpatrick but then make Ms. Kirkpatrick responsible for the debt.

Based on Ms. Kirkpatrick’s inability to pay, it would have resulted in the assets being put

at even greater risk of loss. There is at least some possibility that Mr. Kirkpatrick, as the

greater income producer, could make payments to preserve the asset. Thus, there is a

“sound reasoning process that would support the trial court’s decision.” AAAA Ents., Inc.

v. River Place Community Redev. Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

       {¶37} As the majority accurately notes, Mr. Kirkpatrick appears to assert that the

trial court made him responsible for the student loan debt. A review of the divorce decree

demonstrates that the trial court expressly made Ms. Kirkpatrick responsible for the

student loan debt and ordered her to hold Mr. Kirkpatrick harmless. While I take no issue

with this allocation of responsibility, courts have recognized that “[t]here are occasions

where an innocent party may be liable for restitution to a defrauded party,” such as when

the innocent party was enriched and there was no change of circumstances making

restitution inequitable. Natl. City Bank, Norwalk v. Stang, 84 Ohio App.3d 764, 767, 618

N.E.2d 241 (6th Dist.1992). Mr. Kirkpatrick will be sued; he is collectable; and he can ill-

afford the cost of the defense that will be required to prove that that he did not benefit in

any way from the student loan funds. Despite the allocation of responsibility to Ms.

Kirkpatrick, Mr. Kirkpatrick retains a substantial risk of liability.




                                               14

Case No. 2020-T-0078
       {¶38} In any event, Mr. Kirkpatrick does not propose an alternative division of the

marital property and debt that would be more equitable. Therefore, I concur in judgment

only as to the division of marital property.

                                     Spousal Support

       {¶39} I would find that the trial court abused its discretion in awarding spousal

support pursuant to R.C. 3105.18.

       {¶40} R.C. 3105.18(B) provides that “[i]n divorce and legal separation

proceedings, upon the request of either party and after the court determines the division

or disbursement of property under section 3105.171 of the Revised Code, the court of

common pleas may award reasonable spousal support to either party.”               (Emphasis

added.) R.C. 3105.18(C)(1) lists several factors that a trial court must consider “[i]n

determining whether spousal support is appropriate and reasonable, and in determining

the nature, amount, and terms of payment, and duration of spousal support * * *.” One

such factor is set forth in R.C. 3105.18(C)(1)(i), which requires the trial court to consider

“[t]he relative assets and liabilities of the parties, including but not limited to any court-

ordered payments by the parties[.]”

       {¶41} Courts have recognized that “[t]he issue is not just whether it would be

reasonable and appropriate for the one seeking support to receive it but also whether it

would be reasonable and appropriate for the other party to have to pay it.” White v. White,

7th Dist. Columbiana No. 02-CO-74, 2003-Ohio-3279, ¶ 32. Thus, a party’s ability to pay

spousal support is also an important consideration. Stokes v. Stokes, 2d Dist. Champaign

No. 2020-CA-12, 2021-Ohio-328, ¶ 17 (“[V]irtually all of the considerations in R.C.

3105.18(C) relate in some way to the obligee’s need and the obligor’s ability to pay”);


                                               15

Case No. 2020-T-0078
Christ v. Christ, 7th Dist. Noble No. 20 NO 0472, 2021-Ohio-2016, ¶ 72 (“An award of

spousal support should not exceed the obligor’s ability to pay * * *”).

       {¶42} Further, when awarding spousal support, the trial court must indicate the

basis for its award in sufficient detail to enable a reviewing court to determine that the

award is fair, equitable and in accordance with the law. Kaechele v. Kaechele, 35 Ohio

St.3d 93, 97, 518 N.E.2d 1197 (1988); Kondik v. Kondik, 11th Dist. Portage No. 2008-P-

0042, 2009-Ohio-2300, ¶ 93.

       {¶43} Although the trial court expressly recited the statutory factors, it failed to

explain how they related to “whether spousal support is appropriate and reasonable”

under R.C. 2105.018(C)(1). In fact, the divorce decree demonstrates that the trial court

purported to consider the statutory factors before it determined the division of martial

property, not after, as R.C. 3105.18(B) expressly requires.

       {¶44} With respect to the statutory factor in R.C. 3105.18(C)(1)(i), the trial court

found that “[t]he parties have a home that has negative equity and some motor vehicles

and personal items previously discussed.” This finding relates solely to marital assets,

not the parties’ “relative assets.” Other than its reference to “negative equity,” this finding

does not address liabilities, much less the significant liabilities created by Ms. Kirkpatrick’s

financial misconduct – critically, student loan debt in the amount the $122,388 apparently

obtained through forged documents - or the significant marital debt that the trial court

allocated to Mr. Kirkpatrick.

       {¶45} The trial court did describe the parties’ “debts and obligations” in a different

portion of the divorce decree, where it referenced Mr. Kirkpatrick’s Chapter 13 bankruptcy




                                              16

Case No. 2020-T-0078
petition. However, it did not acknowledge Mr. Kirkpatrick’s testimony that his bankruptcy

case was dismissed because he could not afford the payments.

       {¶46} The trial court also noted “the insurmountable amount of debt in [Mr.

Kirkpatrick’s] name” and “the financial misconduct committed by [Ms. Kirkpatrick] that has

left [Mr. Kirkpatrick] in what can only be classified as financial ruin * * *.” However, the

trial court did not reconcile these findings with its subsequent determinations that “the

facts of this case merit a Spousal Support Order” and that “Spousal Support is appropriate

and reasonable.” Rather, the trial court stated that it considered Ms. Kirkpatrick’s financial

misconduct in determining the “duration and amount” of the spousal support award.

Notably, the trial court did not explain its rationale for increasing the amount of spousal

support from $750 to $1,600 per month.

       {¶47} Accordingly, I would find that the trial court abused its discretion in awarding

spousal support and remand for the trial court to consider whether spousal support is

appropriate and reasonable in light of the significant liabilities created by Ms. Kirkpatrick’s

financial misconduct, including the student loan debt in Mr. Kirkpatrick’s name, and in

light of the trial court’s allocation of significant marital debt to Mr. Kirkpatrick.




                                               17

Case No. 2020-T-0078